

	

		II

		Calendar No. 280

		109th CONGRESS

		1st Session

		S. 1960

		IN THE SENATE OF THE UNITED STATES

		

			November 3, 2005

			Mr. Bunning (for

			 himself, Mr. McCain,

			 Mr. Stevens, Mr. Rockefeller, and Mr.

			 Grassley) introduced the following bill; which was read the first

			 time

		

		

			November 4, 2005

			Read the second time and placed on the

			 calendar

		

		A BILL

		To protect the health and safety of all athletes, to

		  promote the integrity of professional sports by establishing minimum standards

		  for the testing of steroids and other performance-enhancing substances and

		  methods by professional sports leagues, and for other

		  purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Integrity in Professional Sports

			 Act.

		2.Findings and

			 purpose

			(a)FindingsCongress finds the following:

				(1)The use of

			 anabolic steroids and other performance-enhancing substances by children and

			 teenagers is a public health problem of national significance.

				(2)Experts estimate

			 that over 500,000 teenagers have used performance-enhancing substances, which

			 medical experts warn can cause a litany of health problems for individuals who

			 take those substances, particularly children and teenagers.

				(3)The adverse

			 health effects caused by steroids and other performance-enhancing substances

			 include—

					(A)stunted

			 growth;

					(B)scarring

			 acne;

					(C)hair loss;

					(D)dramatic mood

			 swings;

					(E)hormonal and

			 metabolic imbalances;

					(F)liver

			 damage;

					(G)a higher risk of

			 heart disease and stroke later in life; and

					(H)an increased

			 propensity to demonstrate aggressive behavior, commit suicide, and commit

			 crimes.

					(4)Professional

			 athletes are role models for young athletes and influence the behavior of

			 children and teenagers.

				(5)Congressional

			 testimony by parents of minors who used performance-enhancing substances, and

			 by medical and health experts, indicates that the actual or alleged use of

			 performance-enhancing substances by professional athletes results in the

			 increased use of these substances by children and teenagers.

				(6)Surveys and

			 studies suggest a connection between the actual or alleged use of

			 performance-enhancing substances by professional athletes and the increased use

			 of these substances by children and teenagers.

				(7)The real or

			 perceived tolerance of performance-enhancing substances by professional

			 athletes has increased the pressure on children and teenagers to use

			 performance-enhancing substances in order to advance their athletic careers and

			 damaged the integrity of professional sports leagues.

				(8)The adoption by

			 professional sports leagues of strong policies to eliminate the use of

			 performance-enhancing substances would contribute to the reduction in the use

			 of these substances by children and teenagers.

				(9)The

			 establishment, by Federal law, of minimum drug testing standards for

			 professional sports would—

					(A)ensure the

			 adoption of strong policies to help eliminate the use and the perceived use of

			 performance-enhancing substances in professional sports; and

					(B)help return

			 integrity to professional sports.

					(10)For several

			 years, Congress has—

					(A)expressed a

			 strong interest in the problem of the role of performance-enhancing substances

			 in professional sports and other levels of sports;

					(B)regulated the use

			 of anabolic steroids and other performance-enhancing substances; and

					(C)regulated both

			 professional and amateur sports.

					(11)Recent Federal

			 laws regulating the use of anabolic steroids and other performance-enhancing

			 substances were enacted to reduce the prevalence of these substances in

			 sports.

				(b)PurposeThe purpose of this Act is to protect the

			 health and safety of all athletes and promote the integrity of professional

			 sports by establishing minimum standards for the testing of steroids and other

			 performance-enhancing substances and methods by professional sports

			 leagues.

			3.Sense of

			 congressIt is the sense of

			 Congress that—

			(1)the individual records of professional

			 athletes achieved as a result of the use of performance-enhancing substances or

			 methods should be invalidated;

			(2)all professional

			 sports should implement policies and procedures for testing for the use of

			 prohibited substances and detecting prohibited methods by professional athletes

			 that ensure that American professional sports are world leaders in the effort

			 to keep steroids and other performance-enhancing drugs out of sports;

			 and

			(3)each professional sports league should

			 produce and publicize public service announcements and invest in grassroots

			 efforts regarding the health and safety consequences of steroids and other

			 similar performance-enhancing substances on children and teenagers, and

			 particularly on high school athletes.

			4.DefinitionsIn this Act:

			(1)AdjudicationThe

			 term adjudication means the process of prehearing administration,

			 hearings, and appeals arising out of an offense (as defined in section

			 6(b)).

			(2)CommissionThe

			 term Commission means the Federal Trade Commission.

			(3)Independent

			 entityThe term independent entity means—

				(A)a not-for-profit

			 organization—

					(i)that conducts

			 sport drug testing and adjudication;

					(ii)that does not

			 have a single professional sports league as its primary source of revenue;

			 and

					(iii)whose board of

			 directors and employees are not selected by a professional sports league or any

			 person affiliated with the professional sports league; or

					(B)the United States

			 Anti-Doping Agency.

				(4)Off-seasonThe

			 term off-season for each professional athlete means the period of

			 time outside the professional sports season for that athlete.

			(5)Professional

			 athleteThe term professional athlete means an

			 individual who competes in a professional sports league.

			(6)Professional

			 sports eventThe term professional sports event

			 means any game or competition conducted in the United States between any teams,

			 clubs, or organizations of a professional sports league.

			(7)Professional

			 sports leagueThe term professional sports league

			 means Major League Baseball, Minor League Baseball, the National Football

			 League, the National Basketball Association, the National Hockey League, or any

			 successor organization to those organizations.

			(8)Professional

			 sports seasonThe term professional sports season

			 means, for each professional athlete, the period of time—

				(A)beginning on the

			 date on which the professional athlete is eligible, invited, allowed, or

			 required to report for practice or preparation to compete in a professional

			 sports league; and

				(B)ending on the

			 later of—

					(i)the

			 date of the league’s last regularly scheduled game or competition; or

					(ii)the date of the

			 last game or competition of the post-season in which the professional athlete

			 is eligible, invited, allowed, or required to participate.

					(9)Prohibited

			 methodThe term prohibited method means a method

			 listed and described in the Protocol (excluding methods prohibited in a

			 particular sport).

			(10)Prohibited

			 substanceThe term prohibited substance means a

			 substance in such amount as listed and described in the Protocol (excluding

			 substances prohibited in a particular sport).

			(11)ProtocolThe

			 term Protocol means the United States Anti-Doping Agency Protocol

			 for Olympic Movement Testing.

			5.Conduct

			 prohibitedIt is unlawful for

			 a professional sports league to organize, sponsor, endorse, promote, produce,

			 or recognize a professional sports event without adopting and enforcing a

			 testing policy that meets or exceeds the requirements under section 6.

		6.Minimum

			 standards

			(a)Testing and

			 adjudication policy requiredEach professional sports league shall adopt

			 and enforce policies and procedures to—

				(1)proscribe the use

			 of prohibited substances and prohibited methods by each professional athlete

			 competing in a professional sports event of the league;

				(2)test for the use

			 of prohibited substances and prohibited methods by each professional athlete

			 competing in a professional sports event of the league; and

				(3)proscribe any

			 employee or contractor of the league, of a team or club of that league, or of

			 the union representing the professional athletes of that league from complicity

			 in an offense by a professional athlete competing in a professional sports

			 event of the league.

				(b)Offenses

				(1)Professional

			 athleteA professional athlete commits an offense of the testing

			 policy under this section if—

					(A)a test reveals

			 the presence of a prohibited substance or its metabolites or markers in the

			 bodily specimen of a professional athlete that demonstrates the use of a

			 prohibited substance or a prohibited method;

					(B)evidence of the

			 use of a prohibited substance or prohibited method is discovered;

					(C)the professional

			 athlete refuses or fails to submit to a test without compelling justification,

			 provided that mere absence of an athlete from the United States shall not

			 constitute compelling justification; or

					(D)the professional

			 athlete tampers with the testing process.

					(2)Other persons

			 or entitiesAn employee or contractor of a professional sports

			 league, of a team or club of that league, or of the union representing the

			 professional athletes of that league commits an offense of the testing policy

			 under this section if such person or entity—

					(A)administers a

			 prohibited substance or prohibited method to any professional athlete;

			 or

					(B)assists,

			 encourages, aids, abets, covers up, or commits any other type of complicity

			 involving an offense by a professional athlete.

					(c)Test

			 procedures

				(1)Testing

			 frequency and notice

					(A)FrequencyEach

			 professional athlete shall be tested for the use of prohibited substances and

			 prohibited methods not fewer than 5 times in each calendar year that the

			 athlete competes in a professional sports league, of which—

						(i)at

			 least 3 tests shall occur during each professional sports season; and

						(ii)at

			 least 2 tests shall occur during the off-season.

						(B)No advance

			 noticeTests conducted under this subsection shall be conducted

			 throughout the entire calendar year with no advance notice to the professional

			 athlete.

					(2)Administration

			 and analysis

					(A)Methods,

			 policies, and proceduresSubject to the requirements of this

			 section, an independent entity shall—

						(i)determine the

			 methods, policies, and procedures of test distribution planning, athlete

			 selection for testing, collection, and transportation of bodily specimens of

			 professional athletes necessary to conduct tests for prohibited substances and

			 prohibited methods; and

						(ii)conduct such

			 test distribution planning, athlete selection for testing, collection, and

			 transportation.

						(B)FundingEach

			 professional sports league shall, by contract, provide reasonable funding to

			 the independent entity to conduct and make all decisions regarding testing and

			 adjudication as required in this Act.

					(C)AnalysisAnalysis

			 of bodily specimens shall be conducted in a laboratory that is—

						(i)approved by the

			 United States Anti-Doping Agency; and

						(ii)located within

			 the United States.

						(D)ResultsIn

			 accordance with policies and procedures determined by the independent entity

			 pursuant to subparagraph (A), the laboratory shall promptly notify the relevant

			 professional sports league of any offense discovered as a result of a test

			 conducted under this subsection.

					(3)Substances

					(A)In

			 generalEach professional athlete shall be tested for all

			 prohibited substances and prohibited methods for which testing is reasonable

			 and practicable at the time of the administration of each test.

					(B)Limited

			 exemption for medical or therapeutic useA professional sports

			 league may provide an individual professional athlete with an exemption for a

			 particular prohibited substance or prohibited method if such substance or

			 method—

						(i)has

			 a legitimate and documented medical or therapeutic use;

						(ii)is

			 for a documented medical condition of such athlete; and

						(iii)is properly

			 prescribed by a doctor of medicine licensed in the United States or

			 Canada.

						(d)Penalties

				(1)OffenseSubject

			 to paragraph (2), a person who commits an offense under this section—

					(A)shall be

			 suspended from participation in any professional sports league without pay for

			 not less than 2 years immediately after the disclosures set forth in paragraph

			 (3); and

					(B)if having

			 previously committed an offense under this section, shall be immediately

			 permanently suspended without pay from participation in any professional sports

			 league.

					(2)Adjudication

					(A)Due

			 processA person who is alleged to have committed an offense

			 shall be—

						(i)provided with

			 prompt notice and a prompt and fair hearing and right to appeal; and

						(ii)permitted to

			 have legal counsel or other representative for the proceedings.

						(B)AdministrationSubject

			 to the requirements under this section, an independent entity shall determine

			 the policies and procedures of adjudication.

					(C)NoticeNot

			 later than 5 business days after the date on which a professional sports league

			 receives notice of an offense under this section, a professional sports league

			 shall provide notice to the person who is alleged to have committed the

			 offense.

					(D)CompletionNot

			 later than 45 days after the date on which a professional sports league

			 receives notice of an offense under this section, the league shall complete

			 adjudication proceedings provided for under this paragraph.

					(3)DisclosureNot

			 later than 5 days after the conclusion of adjudication proceedings under

			 paragraph (2), a professional sports league shall publicly disclose—

					(A)the name of the

			 offender;

					(B)the penalty

			 imposed;

					(C)the prohibited

			 substance or prohibited method involved; and

					(D)the reason for

			 the penalty.

					(e)Records

				(1)In

			 generalEach professional sports league shall—

					(A)maintain all

			 documentation and records pertaining to the policies and procedures required

			 under this section; and

					(B)make such

			 documentation and records available to the Commission upon request.

					(2)PrivacyHealth

			 information about individual professional athletes provided to the Commission

			 under this subsection shall not be subject to public disclosure under section

			 552 of title 5, United States Code (commonly referred to as the Freedom of

			 Information Act).

				7.Enforcement

			(a)Unfair or

			 deceptive acts or practicesExcept as provided in subsection (b),

			 a violation of section 5 shall be enforced by the Commission as if the

			 violation were a violation of the Federal Trade Commission Act (15 U.S.C. 41 et

			 seq.) regarding unfair or deceptive acts or practices.

			(b)Enhanced civil

			 penaltiesIn addition to the penalties provided under subsection

			 (a), the Commission may seek a civil penalty not to exceed $1,000,000 for each

			 day a professional sports league is in violation of this Act.

			(c)DelegationThe Commission may delegate the

			 administration of this Act or any part of this Act to any appropriate agency of

			 the United States Government not less than 30 days after providing notification

			 of such delegation to Congress.

			(d)Savings

			 provisionNothing in this Act

			 shall be construed to limit the authority of the Commission under any other

			 provision of law.

			8.Promulgation of

			 standards by United States Boxing CommissionNot later than 12 months after the date of

			 enactment of this Act or the date that is 12 months after the establishment of

			 the United States Boxing Commission pursuant to Federal law, whichever is

			 later, the United States Boxing Commission shall, in consultation with the

			 Association of Boxing Commissions and the United States Anti-Doping Agency,

			 promulgate uniform performance-enhancing substance testing standards for

			 professional boxing that are consistent with section 6.

		9.Rules of

			 construction

			(a)Non-governmental

			 entitiesNothing in this Act shall be construed to deem the

			 United States Anti-Doping Agency, any independent entity, or any professional

			 sports league an agent of or an actor on behalf of the United States

			 Government.

			(b)More stringent

			 policiesNothing in this Act shall be construed to prohibit a

			 professional sports league from adopting and enforcing policies and procedures

			 more stringent than the requirements of this Act.

			(c)PrecedentNothing

			 in this Act shall be construed to have any effect on the collective bargaining

			 obligations of any employer that is not subject to this Act or on any subject

			 matter that is outside of the scope of this Act.

			10.Effective

			 dateThis Act shall take

			 effect on the date that is 1 year after the date of enactment of this

			 Act.

		

	

		November 4, 2005

		Read the second time and placed on the

		  calendar

	

